Case 3:15-cv-00785-JBA Document 264 Filed 10/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FIH, LLC,
Plaintiff,

v. Civil No. 3:15cv785 (JBA)

Foundation Capital Partners, et al,
Defendants.

 

SCHEDULING ORDER

With the consent of counsel, the following schedule is ordered:

1. Jury selection will be held 12/3/19 at 9:00 a.m., Courtroom Two.
2. Jury trial will commence 12/4/19 at 9:30 a.m., Courtroom Two.
3, Jury trial will not be held on 12/6/19 nor 12/13/19.

IT IS SO ORDERED.

/s/

 

Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut: October 24, 2019.
